Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Adam D. Brooke (Reg. No. 58,922) on 02/14/2022.

The application has been amended as follows: 
In claim 7, line 6, indent the text to align with line 3’s indentation position.
In claim 7, line 11, indent the text to align with line 3’s indentation position.
In claim 7, line 13, indent the text to align with line 3’s indentation position.
In claim 7, line 16, change “: and” to --; and--.
In claim 9, line 5, indent the text to align with line 3’s indentation position.
In claim 13, line 6, indent the text to align with line 3’s indentation position.
In claim 13, line 11, indent the text to align with line 3’s indentation position.

Reasons for Allowance
3.	Claims 5-14, 21, 25-31 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 

	Regarding claims 5-8, 10-12, 14, and 21, the closest prior art of record fails to teach the features of claim 7: “a peak detection circuit, wherein the peak detection circuit is structured to verify consistency of timing of peak values between data from the vibration sensor and data from the electromagnetic field sensor,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

	Regarding claims 9, 25, and 26, the closest prior art of record fails to teach the features of claim 9: “a peak detection circuit, wherein the peak detection circuit is structured to verify consistency of timing of peak values between data from the vibration sensor and data from the electric field sensor,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

	Regarding claims 13 and 27-31, the closest prior art of record fails to teach the features of claim 13: “a peak detection circuit, wherein the peak detection circuit is structured to verify consistency of timing of peak values between data from the vibration sensor and data from the electric field sensor,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOHN C KUAN/Primary Examiner, Art Unit 2857